    Case 5:19-cv-02232-RGK-SP Document 8 Filed 04/30/20 Page 1 of 2 Page ID #:24

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          ED CV 19-2232-RGK (SP)                                         Date     April 30, 2020
 Title             CHARLES EDWARD MARTIN JR. v. ANDREW M. SAUL, Commissioner of Social
                   Security Administration




 Present: The                     Sheri Pym, United States Magistrate Judge
 Honorable
                Kimberly Carter                                  n/a                                n/a
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiff:                       Attorneys Present for Defendant:
                              n/a                                                    n/a
 Proceedings:                 (In Chambers) Order to Show Cause Why Case Should Not Be Dismissed
                              for Failure to Effect Service and Prosecute

      On November 21, 2019 plaintiff filed a Complaint for Review of Final Decision of
the Commissioner of Social Security pursuant to 42 U.S.C. § 405(g). On November 25,
2019, the court issued its Case Management Order in this matter. The Case Management
Order advised plaintiff that the summons and complaint must be served on defendant in
accordance with Federal Rule of Civil Procedure 4(i) within 90 days after the filing of the
complaint under Rule 4(m), that is by February 19, 2020, and specifically ordered that a
proof of such service must be filed with the court on or before February 26, 2020. The
court warned plaintiff that failure to comply with this requirement may result in the
dismissal of this case.

       To date, the court has not received a proof of service. Nor has plaintiff requested
or obtained an order from the court granting an extension of time to do so. It therefore
appears that plaintiff has violated the court’s order and is not properly prosecuting this
action. The court recognizes that the present COVID-19 pandemic may present
additional obstacles for plaintiff (although that was less likely the case in February and
earlier); but even so, if plaintiff faces some obstacle in effecting service, it is plaintiff’s
responsibility to notify the court of this and request an extension of time.

      Accordingly, plaintiff is ORDERED to show cause in writing by June 29, 2020
why this case should not be dismissed without prejudice for plaintiff’s failure to
prosecute and serve defendant within the required time period, as directed in the Case
Management Order. Plaintiff may discharge this Order to Show Cause by filing, not later
than June 29, 2020, proof of service of the summons and complaint.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 2
    Case 5:19-cv-02232-RGK-SP Document 8 Filed 04/30/20 Page 2 of 2 Page ID #:25

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       ED CV 19-2232-RGK (SP)                             Date   April 30, 2020
 Title          CHARLES EDWARD MARTIN JR. v. ANDREW M. SAUL, Commissioner of Social
                Security Administration

      The court warns plaintiff that failure to respond to the Order to Show Cause
by June 29, 2020, or further failure to prosecute this action in accordance with the
Case Management Order and other court orders, may result in dismissal of this
action for failure to prosecute.




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                       Page 2 of 2
